IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

DANTE R. BROWN,                      NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-3998

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed February 6, 2017.

An appeal from an order of the Circuit Court for Duval County.
Marianne L. Aho, Judge.

Dante R. Brown, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Sharon S. Traxler, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

RAY, MAKAR, and WINSOR, JJ., CONCUR.